     Case 1:21-cv-01625-GHW Document 2 Filed 02/24/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

JING ZHANG, WEI FAN,                )
MINGLIAN ZHANG, AND JUN                   CASE NO.: _________________
                                    )
ZHOU,
                                    )
               PLAINTIFFS,                Document Electronically Filed
                                    )

                                    )
         v.                         )     PROPOSED EX PARTE ORDER TO
                                    )     SHOW CAUSE FOR TEMPORARY
                                          RESTRAINING ORDER AND
XUEYUAN HAN, HANFOR                 )
                                          ATTACHMENT
HOLDINGS CO., LTD., HF              )
HOLDINGS LIMITED., HANFOR
                                    )
CAPITAL MANAGEMENT CO.,
LTD., NUOYUAN CAPITAL               )
MANAGEMENT COMPANY LTD,             )
GEORGE XU, JUNJUN FENG,
                                    )
WENNAN AO, BZ INDUSTRIAL
(CHINA), BZ INDUSTRIAL              )

(VIRGIN ISLANDS), BZ                )
INDUSTRIAL (CAYMAN                  )
ISLANDS), HANFOR (CAYMAN)
                                    )
LIMITED, HFRE LLC, HF
CAPITAL MANAGEMENT CAY              )
INC., HF COSMOPOLITAN BETA          )
L.P., HENGTAI SECURITIES CO.,
                                    )
LTD., JOHN DOES 1-10, JANE
DOES 1-10, AND ABC-XYZ CORP.        )
1-10,                               )

               DEFENDANTS.          )

                                    )    JURY TRIAL DEMANDED
                                    )
          Case 1:21-cv-01625-GHW Document 2 Filed 02/24/21 Page 2 of 4




        Upon reading of the complaint dated February 23, 2021, the affidavit of emergency of

Plaintiff Jing Zhang (sworn to on February 10, 2021), the memorandum of law, and the exhibits

annexed thereto; and having found sufficient reason being alleged and good cause appearing

therefrom, including explanation set forth in the affidavit which demonstrates that the Temporary

Restraining Order and Attachment Order set forth herein ought to be issued without notice to

avoid irreparable injury to Plaintiffs given flight risk, it is hereby:

        ORDERED that Defendants Xueyuan Han, Hanfor Holdings Co., Ltd., Hanfor Capital

Management Co., Ltd., Nuoyuan Capital Management Company Ltd, George Xu, Junjun Feng,

Wennan Ao, BZ Industrial (China), BZ Industrial (Virgin Islands), BZ Industrial (Cayman

Islands), Hanfor (Cayman) Limited, HFRE LLC, HF Capital Management Cay Inc., HF

Cosmopolitan Beta L.P., Hengtai Securities Co., Ltd., John Does 1-10, Jane Does 1-10, and

ABC-XYZ-Corp. 1-10 (collectively, “Defendants”), or their counsel shall appear and show cause

before this Court, on ___ February, 2021, why this Court should not enter a Temporary

Restraining Order, pending final ruling on the Complaint against the Defendants, enjoining them

from further violations of law alleged in Plaintiff's Complaint, continuing the freeze of their

assets, and imposing such additional relief as may be appropriate.

        ORDERED, that, sufficient reason having been shown therefore, pending the hearing of

Plaintiffs’ motion for attachment, pursuant to Fed. R. Civ. P. Rule 64, Defendants and all of

their successors, assigns, agents, employees, directors, attorneys or other persons acting on

its behalf or in connection with it, are hereby temporary restrained and enjoined from

transferring, disposing of, encumbering or otherwise causing, instructing or requesting any

diminishment, transfer or disbursement of assets held by Defendants or by Defendants on behalf
          Case 1:21-cv-01625-GHW Document 2 Filed 02/24/21 Page 3 of 4




of Plaintiffs, including the property located at 377 Rector Place, Unit PHB, New York, NY

10280, and 554 Third Avenue, Unit PHA, New York, NY 10016, as well as the 2020 Rolls

Royce Cullinan held in Defendant Mr. Han’s name, as well as the 574,503 shares of NIO Inc.,

worth approximately $30 million USD based on the current market value, that are held by

Defendant Mr. Han through his proxy corporation, HF Holdings Limited; and it is hereby

ORDERED that the properties located at 377 Rector Place, Unit PHB, New York, NY 10280,

and 554 Third Avenue, Unit PHA, New York, NY 10016, and his 2020 Rolls Royce Cullinan,

the shares of NIO stock mentioned above, and any personal items of value and/or hard currency

located therein must be seized by the U.S. Marshals and held as collateral pending the result of

this lawsuit, given the enormous flight risk and illegal activity committed by Defendant Mr. Han,

his associates, and the Defendant corporations; and it is hereby

ORDERED that Plaintiffs file a bond on or before _____________, 2021, in the sum of

______________, conditioned that the Plaintiffs, if it is finally determined that they were not

entitled to a temporary restraining order, will pay to the Defendants all damages and costs that

may be sustained by reason thereof; and it is further

ORDERED, that service of a copy of this Temporary Restraining Order and Order to Show

Cause for an Order of Attachment, and each paper identified in the first paragraph hereof shall be

deemed good and proper service if served by ___________, 2021:



(i) By email to han@hanfor.cn;

(ii) By FedEx (or similar courier) to 377 Rector Place, Unit PHB, New York, NY 10280;

(iii) By FedEx (or similar courier) to 554 Third Avenue, Unit PHA, New York, NY 10016.
             Case 1:21-cv-01625-GHW Document 2 Filed 02/24/21 Page 4 of 4




ORDERED, that Defendants shall file and serve any response or opposition to this Order no later

than _____________, 2021 via the Court's Electronic Filing System; and, it is further

ORDERED, that Plaintiff shall serve any reply papers in further support of its motion for the

order of attachment by ________________, 2021 via the Court's Electronic Filing System; and it

is further



ORDERED, that a hearing on the Motion for an Order of Attachment will be held on

_________, 2021 at Courtroom ___at 500 Pearl Street, New York, New York, or as soon

thereafter as counsel may be heard.


ISSUED:         New York, New York

                __________, 2021
                At ____ __m.

                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
